DETAILED ACTION
Claims 1-20 are allowed over the prior art of record. 

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record fails to disclose or suggest the combination of claimed provisions of:
   receiving, by the multi-tenant server, a tenant transaction request to modify an object in the distributed network, wherein the tenant transaction request is received from a tenant system in the set of tenant systems and is based on a non-tenant transaction request that is received from a non-tenant system from the set of non-tenant systems: and generating, by the multi-tenant server on behalf of the tenant system and the non-tenant system, a transaction object based on an exchange object and the tenant transaction request. 
Claims 9 and 17 recite similar features as stated above.
The above limitations in combination with other limitations of claims 1, 9,  and 17 are not disclosed or suggested by the prior art that the Examiner encountered during the search of prior art.
Based on the applicant’s remark (see pages 7-10 of the Remark), the examiners notes that it is reasonable to acknowledge that none of the evidence at hand teaches or suggests the limitations that are featured above, nor does there exist an appropriate 
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Points of Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291.  The examiner can normally be reached on M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Hares Jami/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        04/05/2021